DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/589,631 filed on January 31, 2022.  

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on January 31, 2022.  Amendment of the title of the application is acknowledged.  Applicant’s disclosure of related application information is acknowledged.   Furthermore, in the amendment claims 1-20 are canceled, and claims 21-40 are newly added.   Currently claims 21-40 remain in the examination. 

Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claims 21-25, 27-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 11,240,238 B2 to Gazdzinski et al. (hereinafter “238 patent”).  This is a statutory double patenting rejection.
	Claims of the instant application corresponds to respective claims of 238 patent.  
Instant Application
238 patent
Claim 21
Claim 1
Claim 22
Claim 2
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 5
Claim 27
Claim 6
Claim 28
Claim 7
Claim 29
Claim 8
Claim 30
Claim 9
Claim 31
Claim 10
Claim 32
Claim 11
Claim 33
Claim 12
Claim 34
Claim 13
Claim 35
Claim 14
Claim 36
Claim 15
Claim 37
Claim 16
Claim 38
Claim 17
Claim 39
Claim 18
Claim 40 
Claim 19 


	As the above claims comparison would show, the claims of the instant application corresponds to respective claims of 238 patent.  Majority of the claims are verbatim identical, and even if some claims may not be a copy, the difference appears to be a minor one, for example, using one word in place of another word.  Accordingly, claims of the instant application are not qualified under obviousness type double patenting rejection.  This is a statutory double patenting rejection.  

Allowable Subject Matter
5.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a method of arranging for provision of user-specific location-based service via communication apparatus.  The limitation as recited in claim 26, particularly enabling provided image data enabling at least one of (i) the user to authenticate at least one aspect of the provision of the user-specific location-based service by the third party service provider, or (ii) the user to visually perceive at least one aspect of importance of the user regarding the provision of the user-specific location-based service by the third party service provide is neither disclosed nor suggested by the cited references.   

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
October 22, 2022